LAW L|BRA`E*€€Y

   
 

NO. 30583
:N THE sUPREME coURT 0F THE sTATE or HAwAi‘:
F' ~¢
DANYELA cAsTR0, Petiti@ner, §§
€..,.
DisTRIcT c0URT or THE F:RsT c:RcU1T, wAH:AwA D1v N, “} §§
sTATE oF HAwAIT, Resp0ndent. 1 §§ §§
982 P.2d 334, 338 (l999) (A writ of mandamus and/or

prohibition is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action. Such writs are not

intended to supersede the legal discretionary authority of the

lower courts, nor are they intended to serve as legal remedies in

lieu of normal appellate procedures.). Accordingly,

lT IS HEREBY ORDERED that the petition for a writ of
mandamus and/or prohibition is denied.

DATED: Honolulu, Hawafi, July l2, 20l0.

w

i>L»uALLZ:L\fNNdLLLiggnW9-

fa-

/@-'t”“\»

&/¢.....e. »0»4@, a~-